Citation Nr: 1313937	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a right foot injury with calcaneal spur.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in November 2009, May 2010, and September 2011 by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The November 2009 rating action awarded a 30 percent rating for the Veteran's right foot injury residuals with calcaneal spur, effective February 11, 2009.  Despite the grant of an increased disability rating for this service-connected disability, he has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's service connected right foot disability is not manifested by functional loss of use of the foot equivalent to an amputation stump with use of a suitable prosthesis.

2.  The Veteran's service-connected right foot disability does not result in permanent and total disability compensation due to the loss or loss of use of both lower extremities, blindness in both eyes, residuals of organic disease or injury, loss or loss of use of one upper extremity such as to affect function of balance or propulsion, or full thickness or subdermal burns which are related to service or to a service-connected disability. 

3.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; and, his single service-connected disability alone does not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for right foot injury residuals with calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a. Diagnostic Code (DC) 5284 (2012).

2.  The criteria for specially adapted housing are not met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.809 (2012).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2009, February 2010, and August 2011 of VA's duty to assist him in substantiating his claims for an increased rating, specially adapted housing, and a TDIU and the effect of this duty upon his claims.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Together, these letters addressed all notice elements.  Because these letters addressed all notice elements and predated the initial adjudications these claims by the AOJ/RO in November 2009, May 2010, and September 2011, nothing more was required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service and post-service treatment reports are of record.  The Board particularly notes that medical records from the Security Administration (SSA) could not be obtained in connection with these claims.  An August 2012 memorandum of unavailability of those records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records.  For his part, the Veteran submitted a copy of a September 1994 SSA decision, personal statements, lay statements from others, private medical evidence and opinions, duplicate medical evidence, and representative argument.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

VA examinations were obtained in June 2009, March 2010, April 2010, February 2011, and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history and the Veteran's service history to support the conclusions reached.  They also provide sufficient detail to rate the Veteran's service-connected right foot injury residuals, including a thorough discussion of the effect of his symptoms on his functioning.  The examinations also convey sufficient information to make a determination on the claims for specially adapted housing and a TDIU.  38 C.F.R. § 4.2 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, there is no basis to find that the VA examinations are inadequate, or that a remand for a new examination is required. 

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Law and Analysis - Increased Ratings

In the current appeal, the Veteran contends that his service-connected right foot disability is more disabling than is reflected in the current 30 percent evaluation.  He asserts that he is now confined to a wheelchair as a result of loss of use of his right foot.  See VA Forms 21-4138 dated April 23, 2010 and December 7, 2010.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

By way of history, in a March 1967 rating action, service connection was granted for a right foot injury.  A noncompensable disability rating was assigned under DC 5284.  The Veteran filed his claim for increase in February 2009.  In a November 2009 rating decision, the RO increased the disability rating to 30 percent, effective February 2009, the date of the claim. 

Under DC 5284, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  38 C.F.R. § 4.71a.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note (2012).  

To establish the loss of use of a foot, the evidence must show that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthesis.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well with an amputation stump and prosthesis.  38 C.F.R. § 4.63.  

The evidence relevant to the severity of the Veteran's right foot disability includes VA treatment records that show that in addition to Achilles tendonitis, the Veteran was being followed for a variety of conditions including chronic back pain from lumbar disc disease, degenerative joint disease of the knees, and varicose veins.  Podiatry consultations in May and June of 2009 show he was fitted for orthotics for bilateral foot pain and had been issued a single-point cane for chronic low back pain.  These records also show he used support hose for chronic venous insufficiency.  

During VA examination in June 2009, the Veteran complained of progressive right foot pain at the heel and ankle with weekly flare-ups of pain lasting 1-2 days.  The precipitating factors were walking and prolonged standing.  Alleviating factors were rest and ice packs.  The Veteran reported that he was unable to stand more than a few minutes or walk more than a few yards.  He reported that he had not worked since 1994 as it required prolonged standing which caused leg and foot pains severe enough to cause him to come home from work crying.  

Examination of the right foot revealed swelling at the base of the toes and tenderness to palpation of the entire foot and heel, and callosities.  There was no evidence of painful motion, instability, or weakness.  The Veteran's gait was antalgic and he reported using two canes plus orthotics to assist him in walking.  X-rays were negative except for a small calcaneal spur at the attachment of the Achilles tendon.  The diagnosis was residuals of traumatic foot injury.  In an August 2009 addendum to this report the VA examiner determined that the Veteran's Achilles tendonitis was at least as likely as not related to original in-service right foot injury.  

When examined by VA in March 2010, the Veteran's complaints of pain, fatigability, weakness, and lack of endurance were essentially unchanged.  There was no history of foot-related hospitalizations or surgeries.  Examination of the right foot revealed evidence of painful motion, tenderness to the heel, foot, and posterior ankle, weakness, callous formation, as well as crepitus around the ankle.  The Veteran stated that he could not bear weight on his right foot for longer than 10 minutes and continued to use two canes, corrective shoes, and orthotics for foot and back pain.  Range of motion of the ankle revealed dorsiflexion of the ankle to 10 degrees and plantar flexion to 30 degrees.  X-rays of the ankle were normal with the exception of the posterior calcaneal spur.  The diagnosis was residual right foot injury and Achilles tendonitis of the right ankle with calcaneus spur.  While it was noted that the Veteran needed the canes to walk, the examiner could not say with certainty whether it was entirely due to foot pain or also because of back pain and that it would be mere speculation to try to separate the two disabilities at this point in the Veteran's course. 

The Veteran's right foot was most recently evaluated in May 2012.  At that time, the VA examiner reviewed the claims file, including service treatment records and post-service VA examination reports and summarized the history and findings reflected by these records.  The Veteran's history of in-service right foot injury as a result of falling from a vehicle in 1966 and current medical problems were also noted.  

On examination the Veteran did have Achilles tendonitis and was quite tender in the medial/lateral heel and along the Achilles tendon, but there was no plantar surface heel or plantar fascia pain elicited with deep palpation.  The Veteran also had evidence of bilateral weak foot, manifested by pain in the heel/Achilles tendon when trying to stand on his toes.  The Veteran was able to elevate about 10 degrees and hold for 15 seconds bilaterally.  There was no evidence of pes planus although he did have some decrease in arch height bilaterally.  He had posterior tibial pulses of 1+ and dorsalis pedis pulse of 2+.  He had a 2-3 second capillary refill and trace edema was present.  Deep tendon reflexes were 2+ at the knee and 1+ at the ankle bilaterally and sensation was grossly intact.  X-rays of the right foot were normal with the exception of a calcaneal spur.  The examiner concluded that the Veteran's right foot disability was not productive of functional impairment that would be equally served by amputation with prosthesis.  

The remaining VA treatment records show continued evaluation of the Veteran's right foot pain, treated conservatively with orthotics.  In general these records show periodic reports of increased right foot pain and related symptoms, but do not otherwise indicate a significant worsening or additional symptoms to warrant a higher evaluation.  An entry dated in April 2010 shows the Veteran requested a wheelchair because he could not walk more than 30 feet without becoming winded and the canes hurt his hands.  See VA outpatient treatment record dated April 14, 2010.  The more recent records show the Veteran's complaints were primarily centered around his chronic back and leg pain that was progressively getting worse.  The Veteran reported his primary problem as low back pain which causes him to lose control of his lower extremities and fall.  See VA outpatient treatment record dated December 21, 2011 and January 30, 2012.

Applying the regulations to the facts in the case, the Board finds that the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's right foot injury residuals with calcaneal spur.  The Veteran is in receipt of the maximum allowable rating for a severe foot injury unless he can establish that he experiences actual loss of use of the foot.  Such is not shown.  The evidence does not show that he has no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  To the contrary, throughout the course of the appeal, the Veteran has maintained a significant degree of motion, use and sensation in his right foot and toes.  Moreover, and of significant import, the May 2012 examiner specifically found that this level of functional impairment was not present.  The Veteran clearly suffers from severe impairment of the right foot, having to use a cane for ambulation and restrict his standing to short periods of time.  However, a 30 percent disability rating is meant to fully compensate a Veteran who suffers from a serious injury to the foot.  For all of these reasons, neither DC 5284 nor DC 5283 can provide the basis for a higher rating.

The Board has also considered the impact of pain on the Veteran's overall functionality.  In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  

However, the record does not include evidence that is both credible and persuasive documenting any additional functional limitation which would warrant a higher rating under the applicable rating criteria.  The Veteran's disability causes pain with walking or prolonged standing.  There is no dispute on this point.  The record also clearly establishes that the Veteran is capable of movement, ambulation, and standing, albeit to a limited extent, despite his pain.  Moreover, neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to loss of use of the right foot.  Therefore, even when considering the Veteran's pain, it would appear that his current right foot is more useful than a prosthetic device.  

As such, the provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not require a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 30 percent disability rating adequately compensates the Veteran for any painful motion and functional loss.  

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), and hammertoe (DC 5282).  38 C.F.R. § 4.71a.  However, most of these diagnostic codes are simply not applicable to the Veteran's service-connected right foot disability because, the current 30 percent rating equals or exceeds the maximum rating allowed under a particular rating code, or because particular symptoms of his right foot disability are not shown by the medical evidence to meet the criteria for a higher rating.  In this regard, the Board notes that the only rating criteria for the foot that even offers a rating in excess of 30 percent are 38 C.F.R. § 4.71a, DC 5276 and DC 5278 and the criteria to be granted these higher ratings, unlike in the current appeal, require involvement of both feet.  

There is also no basis for assigning a higher rating under DC 5283, malunion or nonunion of the tarsal or metatarsal bones.   That code assigns a 10 percent evaluation where the disability is moderate, a 20 percent evaluation where it is moderately severe, or a 30 percent evaluation if it is severe.  Much of the distinction here is inconsequential because the rating criteria under DCs 5283 and 5284 are essentially identical in using the terms "moderate, moderately severe, and severe" to describe the extent of resulting functional impairment. The same schedular rating will follow regardless of which of these diagnostic codes are used.  Moreover, as both codes contemplate functional impairment of the foot under the same criteria, the assignment of a separate compensable rating would be prohibited under 38 C.F.R. § 4.14.

The Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. In this regard, the Board specifically points out that it has addressed the relevant statements he has made regarding his foot pain along with the functional impairment that it causes to him.  However, he is not competent to identify a specific level of disability for either disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability are evaluated.

Thus, the criteria for the assignment of a disability rating in excess of 30 percent for the service-connected right foot injury residuals with calcaneal spur are not met. The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration.  See Hart, supra.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  After comparing the manifestations and reported impairment of function of the Veteran's right foot disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is a higher 40 percent rating available for the Veteran's service-connected right foot injury residuals, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that the disorder necessitates frequent periods of hospitalization and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  The Veteran's complaints and demonstrated impairment attributable to his right foot are adequately contemplated by the 30 percent rating currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Law and Analysis - Specially Adapted Housing 

The Veteran is seeking entitlement to financial assistance in acquiring specially adapted housing assistance or a special home adaptation grant due to loss of use of his right lower extremity that he contends requires him to use a wheelchair.  See VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant) received in April 2010.  He essentially asserts that his disability results in weakness and/or instability such that he is unable to walk unassisted.  He is required to use a cane and/or wheelchair within his home for locomotion.  Due to those limitations, he asserts that his home should be specially adapted to enable him to move about independently.  See also VA Forms 21-4138 dated April 23, 2010 and December 7, 2010 

In a lay statement the Veteran's spouse reported that she was needed at home in order care for her husband as he required assistance getting out of bed and preparing his meals.  The Veteran also needed assistance dressing, using the bathroom, and bathing.  She indicated that he used a wheelchair for mobility in the home.  She needed to assist the Veteran to move him from one place in the house to another and to drive him wherever he needed to go.  She indicated that certain home adaptations were necessary in order for the Veteran to move freely on his own without assistance.  Specifically the Veteran wants funding for wheelchair accessibility to his kitchen, bedroom, and bathroom as well as ramps to his home.  He also indicated a desire to have his bathroom modified.  See Spouse's Lay Statement received in December 2010.  

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2012).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 31/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.  See also 38 C.F.R. § 4.63.

Service connection is currently in effect for right foot injury residuals with calcaneal spur, rated as 30 percent disabling.  There are no other service-connected disabilities.  Indeed, in a decision dated in April 1996, the Board specifically denied claims for service connection for disabilities of the low back, bilateral legs, and left foot.  The Veteran also does not have a permanent and total disability rating for any disability.  

Further, the evidence fails to establish the Veteran has a service connected disability that results in the loss or loss of use of both lower extremities, blindness in both eyes, residuals of organic disease or injury, loss or loss of use of one upper extremity such as to affect function of balance or propulsion, or full thickness or subdermal burns which are related to service or to a service-connected disability.  Such is simply not shown.  The Board readily acknowledges the Veteran's use of a wheelchair (since approximately 2010) as well as a cane and orthotic inserts for assistive aids for ambulation.  However, the medical evidence of record indicates that he has multiple nonservice-connected disabilities.  

For example, VA treatment notes from 2008 to 2012, including those found in Virtual VA (i.e., VA's electronic data storage system), show the Veteran has lumbar disc disease, degenerative joint disease of the knees, and varicose veins.  These records also show the Veteran was issued a single-point cane for chronic low back pain and support hose for his chronic venous insufficiency.  He also has a history of nephrectomy, sleep apnea, mild cataracts, not yet visually significant, corneal scar of the right eye, and presbyopia.  These records do not otherwise show loss or loss of use of an upper or lower extremity due to the Veteran's service-connected right foot injury residuals with calcaneal spur.  

The report of the March 2010 VA examination included the finding that the examiner was unable to determine whether the Veteran's need of crutches was due to his service connected right foot disorder or his non-service connected low back disability.  Nevertheless, assuming arguendo that the Veteran's need to use two crutches is due solely to his right foot disability, the fact remains that the Veteran's need to use crutches does meet the threshold requirements for establishing loss of use of the foot.  

In April 2010, the Veteran submitted a VA Form 21-2680, (Examination for Housebound Status of Permanent Need for Regular Aid and Attendance).  A  private physician completed the form providing a complete diagnoses of Achilles tendonitis, chronic low back pain, and chronic venous insufficiency.  The Veteran was found to be able to feed himself, but could not prepare his own meals.  He required assistance with putting on his TED hose stockings, but was not otherwise found to need assistance in bathing or tending to other hygiene needs and could attend to the needs of nature.  The Veteran was not legally blind, did not require nursing home care, did not require medication management and was able to manage his own financial affairs.  He had slow propulsion, but could bear weight and balance.  He had restricted flexion of the lumbar spine.  There was no other pathology affecting the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home.  Although he typically stays at home, the Veteran was able to leave his home or immediate premises daily under any circumstances.  The Veteran needed an aid for locomotion and was able to travel one block. 

In February 2011, the Veteran submitted a second VA Form 21-2680, (Examination for Housebound Status of Permanent Need for Regular Aid and Attendance).  A private physician provided complete diagnoses of Achilles tendonitis and chronic low back pain.  The Veteran was found to be able to feed himself, but could not prepare his own meals.  He needed assistance in bathing or tending to other hygiene needs due to back pain.  He was not legally blind, did not require nursing home care, and did not require medication management and could manage his own financial affairs.  He had a slow gait and stooped posture, but could walk.  He had limited flexion and extension of the lumbar spine.  The Veteran stays at home on typical day, but could leave once a day and uses a wheel chair for longer distances.  The Veteran needed an aid for locomotion and was able to travel 50 yards and used a wheelchair outside the home.  

The Veteran's service-connected right foot disability was most recently evaluated in May 2012.  At that time, the VA examiner concluded that the Veteran's right foot disability was not productive of functional impairment that would be equally served by amputation with prosthesis.  

The Board acknowledges that due to his service-connected right foot disability the Veteran may well have challenges in everyday living.  However, it does not amount to the specific level of impairment necessary to satisfy the legal criteria for the benefits sought. 

Consideration has also been given to the alternative, but similar benefits, for which the Veteran may be eligible.  In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809.

The Veteran simply does not have permanent and total disability due to the necessary causes for a housing award.  He does not allege and his medical records do not suggest that he has anatomical loss of both hands.  There is also no evidence that he has blindness in both eyes with 5/200 visual acuity or less.  While he may experience impaired vision, there is nothing in record showing that it is not correctable.  Further, his service-connected disability does not include deep partial thickness burns or full thickness or subdermal burns or the residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Any breathing disability that he may or not experience how not been shown, nor argued, to be related to his active service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's specially adapted housing claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Law and Analysis - TDIU

The Veteran contends that his service-connected right foot disability renders him unemployable and that he is therefore entitled to a TDIU.  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran is currently service connected for a right foot injury residuals rated as 30 percent disabling.  The Veteran has no other service-connected disabilities.  Hence, the combined service-connected disability rating is also 30 percent.  Thus, the Veteran does not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Notwithstanding his 30 percent combined evaluation, the Veteran claims that his service-connected disability renders him totally unemployable.  He reported that he last worked full time in 1993 on an assembly line and that he had finished high school, but had no other education or training.  See VA Form 21-8940, Application for Increased Compensation Based on Unemployability date March 2010.  Despite his assertions and the functional impairment due to his right foot disability, it cannot necessarily be concluded that, the Veteran is unemployable given the manifestations of his service-connected right foot disability.  

It is fairly clear that the Veteran's right foot disability affects him in an occupational setting and the Board will not repeat, in its entirety, the discussion of his symptomatology especially given that the above analysis details the level of such impairment and the appropriate disability rating to account for such impairment.  However, of some significance is the documentation from his most recent employer indicating the Veteran retired due to lower back pain, leg pain, and foot pain.  See 21-4192 received in February 2010.  This document in no way suggests that the Veteran was asked to leave because of his service-connected right foot disability or because of excessive absence from work.  Moreover, as the Veteran only had 15 days of absence due to his disability over the course of a 12-month period, the functional effect of the Veteran's right foot disability on his ability to work is questionable.  Indeed, by his own report, the Veteran indicated that his difficulty in working was brought on by experiencing pain in his legs and feet as opposed to just his right foot.  See VA treatment report dated in June 2009.

The evidentiary record also includes a decision from the SSA received in May 2012, which shows the Veteran had not performed any substantial gainful activity since July 1993 due to chronic and severe pain of the low back, legs, feet, and left upper extremity which prevent him from performing basic work-related activities, restricting him to less than a full range of sedentary and light work on a sustained basis, was unable to perform any past relevant work, and did not have job skills that transferred to other occupations within his residual capacity.  However, SSA, unlike VA regulations, takes into account the Veteran's advancing age and was based on all of his current disabilities, not just his service-connected right foot disability.  Thus, SSA's decision that the Veteran is unable to work is not, in and of itself, determinative of the issue before the Board.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Although the Veteran's service-connected right foot disability clearly has some negative impact on his ability to work, the competent evidence persuasively suggests that it is not solely as the result of his service-connected right foot disability.  The Board observes in this regard that service connection is not in effect for any back or leg disability and that such nonservice-connected disabilities may not be considered in support of the TDIU claim.  Moreover, the Veteran has submitted no documentary evidence showing that his service-connected right foot disability has resulted in unemployability.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected right foot disability alone is sufficient to produce unemployability.  Although it produces significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disability.  The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his service-connected right foot disability, alone precludes him from securing and maintaining substantially gainful employment and entitles him to a TDIU.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A disability rating in excess of 30 percent for injury residuals of the right foot with calcaneal spur is denied. 

Entitlement to specially adapted housing is denied.

Entitlement to TDIU is denied.  


____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


